Citation Nr: 0940610	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-08 562	)	DATE
	)
	)


THE ISSUE

Whether a Board decision, dated in June 2003, awarding an 
effective date of March 14, 1999, for service-connected 
posttraumatic stress disorder (PTSD) should be revised or 
reversed on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  William L'Esperance, Attorney 
at Law


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel






FINDINGS OF FACT

1.  The Veteran served on active duty from August 1967 to 
July 1969.  

2.  In June 2003, the Board assigned an earlier effective 
date of March 14, 1999, but no earlier, for service-
connected PTSD.

3.  In January 2006, the Court affirmed the June 2003 Board 
decision.  

4.  In August 2007, a motion was filed for revision of the 
June 2003 Board decision based upon CUE.  


CONCLUSION OF LAW

The Board has no jurisdiction to consider the motion for 
revision or reversal of the Board's June 2003 decision with 
respect to the issue of entitlement to an earlier effective 
date for service-connected PTSD based on CUE.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. § 20.1400 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on 
issues which have subsequently been decided by the Court.  
38 C.F.R. § 20.1400(b) (2009). 

In March 2000, the Veteran was awarded service connection 
for PTSD and an effective date of March 14, 2000, was 
assigned.  The Veteran appealed the effective date.  In a 
June 2003 decision, the Board awarded an effective date of 
March 14, 1999 for the Veteran's service-connected PTSD.  In 
January 2006, the Court affirmed the June 2003 Board 
decision.  In August 2007, the Veteran's representative 
submitted a motion for CUE based upon alleged errors in the 
June 2003 Board decision.  

As noted above, the Court has affirmed the Board's June 2003 
decision with respect to the issue of entitlement to an 
earlier effective date for service-connected PTSD.  The 
Court indicated, and the Veteran agreed, that the Veteran's 
contentions were better addressed as a CUE motion.  Indeed, 
the Court noted that Veteran conceded that his arguments 
were better pled as allegations of CUE in the decisions that 
denied reopening for service connection for a nervous 
condition-that is, the previously denied, final decisions 
of the Board.  Unfortunately, in the motion now before the 
Board, the Veteran identified the June 2003 Board decision 
as the decision in which he seeks revision or reversal based 
on CUE.  As the Court has decided the issue of an earlier 
effective date for service-connected PTSD, the Board does 
not have jurisdiction to revise its prior decision in this 
matter pursuant to a motion for CUE.  38 C.F.R. § 
20.1400(b).  Accordingly, the motion must be dismissed. 


ORDER

The motion is dismissed.  



	                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2009) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2009).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.

